Per Curiam.
Appellees herein have filed their verified petition to dismiss this appeal for the reason that appellant’s brief was not filed within thirty days after submission as required by Rule 2-15, Rules of the Supreme Court, 1964 Edition. Appellant has filed no answer to said petition.
The record discloses that the transcript and assignment of errors herein were filed with the Clerk of this Court on January 3, 1966. Therefore, appellant’s time within which to file brief expired on February 2, 1966. Appellant’s brief was stamped “Received Feb. 4, 1966” by the Clerk of this Court. Rule 2-15, supra, provides, in pertinent part, as follows:
“The appellant shall have thirty (30) days after submission in which to file his brief, and if the brief is not filed within the time limited the clerk shall enter an order dismissing the appeal, unless a petition for extension of time is on file.”
This being an appeal from an award of the Industrial Board, no extension of time may be granted for the filing of briefs. Rule 2-16, Rules of the Supreme Court. Appellant’s brief was tendered for filing herein two days late.
Appellant having failed to file his brief within the required period of time, this appeal is subject to be dismissed pursuant to Rule 2-15, supra. Wells v. American Maize Products Co. (1964), 136 Ind. App. 595, 201 N. E. 2d 292 (Transfer dismissed.)
Appellees’ verified petition to dismiss is hereby sustained; and the Clerk of this Court is hereby ordered to dismiss the appeal herein for failure to comply with Rules 2-15 and 2-16, supra.
Note. — Reported in 214 N. E. 2d 185.